FILED
                                                              APRIL 14, 2020
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )         No. 36631-6-III
                                              )
                     Respondent,              )
                                              )
              v.                              )         UNPUBLISHED OPINION
                                              )
RICHARD EUGENE YALLUP,                        )
                                              )
                     Appellant.               )

       LAWRENCE-BERREY, J. — Richard Yallup appeals the trial court’s failure, at

resentencing, to strike his $200 criminal filing fee and to amend the interest portion of his

judgment. The State agrees and requests that we remand for the trial court to make the

requested corrections. We remand for this purpose.

                                          FACTS

       In October 2013, the State charged Richard Yallup, an indigent person, with

several violent crimes. A jury found him guilty of most of the charged crimes. The trial

court imposed a lengthy sentence, various legal financial obligations (LFOs) including

restitution, and interest on all LFOs.
No. 36631-6-III
State v. Yallup


       Yallup appealed and later filed a personal restraint petition (PRP). We

consolidated the PRP with the appeal, affirmed his convictions, but remanded for the trial

court to grant Yallup a restitution hearing.

       In February 2019, the trial court held the restitution hearing. After considering

documents and arguments, the trial court affirmed its earlier restitution award. In

addition, it struck most of the previously imposed discretionary LFOs, but did not strike

Yallup’s $200 criminal filing fee or modify the interest provision of the judgment.

       Yallup timely appealed to this court.

                                        ANALYSIS

       LEGAL FINANCIAL OBLIGATIONS

       Yallup contends the trial court erred by not striking his $200 criminal filing fee

and by not amending the judgment so that interest would stop on the nonrestitution

portion of his LFOs as of June 7, 2018.

       At the time of resentencing, RCW 36.18.020(2)(h) prohibited trial courts from

imposing the $200 criminal filing fee on indigent defendants. Also at the time of

resentencing, RCW 10.82.090 prohibited interest from accruing on nonrestitution LFOs

as of June 7, 2018. For these reasons, we accept the State’s concession. We remand for




                                               2
No. 36631-6-III
State v. Yallup


the trial court to strike the $200 criminal filing fee and to amend the interest provision in

the judgment to reflect that interest stops on nonrestitution LFOs as of June 7, 2018.

          STATEMENT OF ADDITIONAL GROUNDS FOR REVIEW (SAG)

       RAP 10.10 permits a defendant, in a criminal case on direct appeal, to file a pro se

SAG. The purpose of a SAG is to “identify and discuss those matters related to the

decision under review that the defendant believes have not been adequately addressed” by

defense counsel. RAP 10.10(a). Here, the decision under review is the resentencing held

in February 2019.

       Yallup filed a lengthy SAG. With the exception of two instances noted below,

Yallup’s arguments have nothing to do with the resentencing hearing.

       Yallup incoherently asserts that various judges and defense attorneys were bribed

or colluded against him in 2015 and early 2016. He occasionally adds that these actions

“impacted” the resentencing hearing. Yallup fails to explain how these supposed actions

impacted the 2019 resentencing hearing.

       In two instances, he somewhat discusses the resentencing hearing and this appeal.

In one instance, he complains the resentencing judge wrongly precluded him from

discussing his complaints relating to events in 2015 and early 2016. In another instance,




                                              3
No. 36631-6-III
State v. Yallup


he argues his current appellate attorney has provided ineffective assistance by not raising

these issues.

        We conclude none of these issues "relate[] to the decision under review."

RAP 10.lO(a). They are outside the scope of a proper SAG, and we decline to address

them.

        Remanded.

        A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:



 Q.             Jl,
                      \
                          ~
                          '--.
                                 :r.
Pennell, C.J.                              Fearing, J.




                                              4